Citation Nr: 1813393	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-19 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial compensable rating for erectile dysfunction associated with prostate cancer.

2.  Entitlement to restoration of a 100 percent rating from July 1, 2012, for prostate cancer.

3.  Entitlement to a rating in excess of 20 percent prior to June 28, 2013, and to a rating in excess of 40 percent beginning June 28, 2013, for prostate cancer.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to September 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 and April 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In a March 2014 rating decision, the Veteran was assigned a 40 percent rating for his prostate cancer residuals, effective June 28, 2013.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  

The issues of entitlement to restoration of a 100 percent rating for prostate cancer, and entitlement to an increased rating for prostate cancer are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran does not have penis deformity.


CONCLUSION OF LAW

The criteria for an initial compensable rating for erectile dysfunction have not been met or approximated.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.31, 4.115b, Diagnostic Code 7522 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that he should be granted a compensable rating for erectile dysfunction as his disability has increased in severity, greatly affecting his daily functioning.

The Veteran was afforded VA examinations in October 2011 and June 2013.  The VA examiners found that the Veteran had erectile dysfunction, and noted it was likely a result of his prostate cancer radiation therapy.  There was no deformity of the penis noted, internally or externally on either examination.  Indeed, both examiners noted that the Veteran did not have any other pertinent physical findings, complications, conditions, signs, or symptoms.

A review of the record shows that the Veteran receives regular treatment at the VA Medical Center for various disabilities, to include follow-up treatment for his prostate cancer.  The VA Medical Center treatment notes of record show that the Veteran reports an inability to achieve an erection; however, there is absolutely no indication from the VA Medical Center treatment notes of record that the Veteran has a penis deformity of any kind, external or internal.

Moreover, while the Veteran and his wife have discussed his problems with achieving an erection, neither has asserted that he had any kind of penis deformity.  Indeed, the record does not reflect any assertion that the Veteran had any penis deformity.

The Board finds that the Veteran is not entitled to an initial compensable rating for erectile dysfunction.  In this regard, the Board notes that while it is clearly established that the Veteran has erectile dysfunction as a result of his prostate cancer, the evidence does not show that he has any sort of penis deformity, either internally or externally.  Therefore, a compensable rating for erectile dysfunction is not warranted.  38 C.F.R. § 4.115b, Diagnostic Code 7522.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, to include an extraschedular rating for erectile dysfunction.  See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017).

ORDER

Entitlement to an initial compensable rating for erectile dysfunction is denied.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.  

In the April 2012 rating decision, the Veteran's rating for prostate cancer was reduced from 100 percent to 20 percent, effective July 1, 2012.  An April 18, 2012, letter notified the Veteran of that decision along with his rights to appeal the decision.  

In May 2012, the Veteran submitted a written statement disputing the reduction, which the RO interpreted as a claim for an increased rating.  The RO issued a rating decision in March 2014 increasing the Veteran's rating to 40 percent, but no higher, effective June 28, 2013.  The RO did not address the propriety of the rating reduction.  

The Board finds that the Veteran's May 2012 statement constitutes a timely notice of disagreement with the April 2012 rating reduction.  However, the RO has not issued a statement of the case (SOC) as to this issue.  See 38 C.F.R. § 19.29 (2017); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Thus, the issue of entitlement to restoration of the 100 percent rating from July 1, 2012, for prostate cancer must be remanded to the AOJ for the issuance of an SOC.  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to perfect an appeal as to that issue.

As to the issue of entitlement to an increased rating for residuals of prostate cancer, the Board notes that it may be directly impacted by the decision as to restoration of the 100 percent rating.  Therefore, the Board finds that issue of entitlement to an increased rating for residuals of prostate cancer is inextricably intertwined with the issue of entitlement to restoration of a 100 percent rating.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file.

2.  Issue a statement of the case on the issue of entitlement to restoration of a 100 percent rating for service-connected prostate cancer.  Inform the Veteran of the requirements to perfect an appeal.  If the Veteran perfects an appeal with respect to that issue, return the issue to the Board.

3.  Then, readjudicate the remaining claim on appeal. If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


